DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 136, 139-142, 145 and 149-152 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pai et al. U.S. Publication 2003/0078465 A1. 
Regarding Claim 136, Pai et al. discloses a method, comprising: treating a heart valve of a patient (abstract) by: implanting at the heart valve of the patient an implant (paragraphs [0111-0125]) including an elongate element 4 including at least in part a tension element 84 (as seen in Figures 13A-13C), by placing the implant at the heart valve of the patient; and subsequently to the placing, increasing tension of the elongate element at least in part (the tensioning member is tightened using removable loop structures 50 which enables the physician to selectively disengage or remove to increase the flexibility of the structure after implantation (see paragraph [0109] and Figures 13A-13C), wherein: the tension element 84 is configured to undergo conformational changes (the spring is tightened and then uncoils, see Figures 13A-13C and 
Regarding Claims 139, 149, Pai et al. discloses wherein the tension element includes a spring 44 (paragraphs [0034] and [0105]).
Regarding Claim 140, 150, Pai et al. discloses wherein the elongate element 4 includes the tension element 84 in a middle section of the elongate element (as seen in Figures 13A-13C).
Regarding Claims 141, 151, Pai et al. discloses wherein the elongate element includes elastic material (paragraphs [0098-0099]).
Regarding Claims 142, 152, Pai et al. discloses further comprising coupling proximal 32 and distal ends 32 of the elongate element to respective portions of heart tissue (paragraphs [0097-0100], [0108] and [0110] and as seen in Figures 13A-13C).
Regarding Claim 145, Pai et al. discloses a method, comprising: treating a heart valve of a patient (abstract) by: placing an implant 4 comprising a tension element 84 at a native heart valve of the heart (as seen in Figures 13A-13C and paragraphs [0111-0125]), by placing the implant at the heart valve of the patient; and subsequently to the placing, increasing tension of the elongate element at least in part (the tensioning member is tightened using removable loop structures 50 which enables the physician to selectively disengage or remove to increase the flexibility of the structure after implantation (see paragraph [0109] and Figures 13A-13C), .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 137-138, 143-144, 146-148 and 153-154 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pai et al. U.S. Publication 2003/0078465 A1 in view of St. Goar et al. U.S. Patent 6,629,534 B1.
Regarding Claims 137, 138, 146, 147, 148, Pai et al. does not expressly disclose wherein placing comprises positioning the implant in contact with a ventricular surface of the heart valve and wherein increasing the tension of the elongate element comprises increasing force applied by the elongate element to the at least one leaflet of the heart valve.
Regarding Claims 143, 144, 153, 154, Pai et al. does not expressly disclose wherein increasing the tension of the elongate element comprises increasing the tension of the elongate element subsequently to the coupling of the proximal and distal end of the elongate element to the respective portions of the heart tissue, wherein coupling the proximal and distal ends of the elongate element comprises: coupling a proximal coupling element at the proximal end of the elongate element to a first portion of chordae tendineae; and coupling a distal coupling element at the distal end of the elongate element to a second portion of second chordae tendineae. St. Goar et al. teaches an elongate element in the same field of endeavor for deployment around the heart annulus to reshape or reduce the size/shape of the heart’s anatomical structure, wherein the elongate element comprises an elastic material that is positioned in contact with a ventricular surface of a heart valve (see Figures 32A-32B) and includes a proximal and distal ends to a first and second chordae tendineae (as seen in Figures 32A-32B, 33A-34, 68 and column 14, lines 19-39 and column 24, lines 37-51), wherein the increase in tension of the elongate element allows for the grasping and immobilizing of the valve leaflets and allow for the coaptation of valve leaflets (column 25, lines 28-67) for the purpose of co-apting the leaflets together to mitigate regurgitation (column 25, lines 29-67 and column 26, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pai’s method to further include coupling a proximal coupling element at the proximal end of the elongate element to a first portion of chordae tendineae; and coupling a distal coupling element at the distal end of the elongate element to a second portion of second chordae tendineae as taught by St. Goar et al. wherein the increase in tension of the elongate element allows for the grasping and immobilizing of the valve leaflets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774